UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7511


DOMINIQUE HERMAN ADAMS,

                Petitioner - Appellant,

          v.

BRYAN WATSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00383-sgw-mfu)


Submitted:   February 28, 2011              Decided:   March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dominique Herman Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dominique Herman Adams seeks to appeal the district

court’s    order    dismissing     as    untimely      his    28    U.S.C.A.      §    2254

(West Supp. 2010) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating       that   reasonable       jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El   v.   Cockrell,      537       U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and    conclude    that    Adams   has    not   made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We deny Adams’ motion for bail pending appeal and

dispense    with        oral   argument    because      the        facts    and       legal

contentions        are     adequately      presented          in     the     materials



                                          2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3